Citation Nr: 0724011	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of nasal 
injury, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel





INTRODUCTION

The veteran served on active military duty from August 1962 
to February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, that denied a claim for an increased 
rating for residuals of nasal injury, rated 10 percent 
disabling

In June 2004, the veteran requsted a Travel Board hearing.  
The claims file indicates that the veteran orally withdrew 
his request for a hearing on September 21, 2004.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of nasal injury 
is assigned a 10 percent rating, which is the maximum 
schedular rating authorized under Diagnostic Code 6502.  

2.  There is no evidence of frequent hospitalization or 
marked interference with employment related to the veteran's 
nasal disorder.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for residuals 
of nasal injury have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1),4.1, 4.2, 4.7, 4.97, DC 6502 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim 
for increase, the most recent evidence is given precedence 
over past examinations.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001); Francisco, supra.

During service, the veteran underwent surgery for nasal 
septal reconstruction after accidentally injuring his nose.  
The veteran's service connected nasal disability was rated 
noncompensable prior to May 2003 and 10 percent disabling 
thereafter.  In his appeal, the veteran asserted that the 10 
percent disability rating he was awarded in May 2003 was 
insufficient due to the severity of his nasal problem.  The 
veteran maintained that he was entitled to a 50 percent 
disability rating.  In support of his claim, the veteran 
relied upon a June 2004 letter from his private physician, 
Dr. Goldberg which states that fiberoptic examination showed 
retraction of the nasal septum to the right interior 
turbinate and a physical examination showed a nasal septal 
deviation to the right side.  Dr. Goldberg's letter indicates 
that the veteran suffers from a "significant nasal septal 
deviation, which is affecting his ability to breath well at 
nighttime."

The veteran is currently rated at 10 percent for residuals of 
his nose injury under 38 C.F.R. § 4.97, DC 6502.  Under this 
DC, a 10 percent rating is assigned when the traumatic 
deviation of the nasal septum causes either a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  It is noted that this is the 
maximum schedular rating available under this rating 
criteria.  As such, a schedular rating in excess of 10 
percent is not available.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

At a VA examination in May 2003, the examiner found that the 
veteran's nose was twisted to the right side and that the 
right nasal airway was decreased more than 50 percent.  There 
was significant nasal septal deviation to the right, and no 
blood, pus or polyps were seen.  The physician's report 
states that the veteran experiences nasal obstruction at 
night and occasionally has difficulty sleeping at night.  The 
veteran does not use any nasal medications.

The veteran's claims file is void of any evidence to suggest 
that his nose disorder is an unusual injury; and no evidence 
has been presented showing either marked interference with 
employment or frequent periods of hospitalization as a result 
of the residuals from his nose injury.  As such, an extra-
schedular rating is not warranted.

Accordingly, a rating in excess of 10 percent is not 
available for the veteran's deviated septum and his claim is 
therefore denied.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated April 2003.  The RO 
essentially informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to send any pertinent evidence in his possession.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA treatment records, a VA examination report, a DD-
214, service medical records (SMRs), private medical records 
and the veteran's statements.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


ORDER

Entitlement to a disability rating greater than 10 percent 
for residuals of 
 nasal injury is denied.




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


